         Case 3:18-cv-01905-MO           Document 80   Filed 10/04/19   Page 1 of 5




John R. Barhoum, OSB No. 045150
Email: john.barhoum@chockbarhoum.com
Jeffrey W. Hansen, OSB No. 923290
Email: jeff.hansen@chockbarhoum.com
Chock Barhoum LLP
121 SW Morrison St., Suite 415
Portland, OR 97204
Telephone: 503.223.3000

      Attorneys for Defendant Filnor Inc.




                          UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION

UNITED STATES OF AMERICA                                        Case No 3:18-cv-01905-MO
for the use and benefit of CONSOLIDATED
ELECTRICAL DISTRIBUTORS, INC., a                  NOTICE OF APPEARANCE
Delaware corporation, dba CED POWER,

                            Plaintiff,

      v.

NOVA GROUP, INC., a California
corporation; FEDERAL INSURANCE
COMPANY, an Indiana corporation; and
LIBERTY MUTUAL INSURANCE
COMPANY, a Massachusetts corporation,

                            Defendants,

UNITED STATES OF AMERICA
for the use and benefit of CONSOLIDATED
ELECTRICAL DISTRIBUTORS, INC., a
Delaware corporation, dba CED POWER,

                         Third-Party Plaintiff,
      v.


Page 1      NOTICE OF APPEARANCE
          Case 3:18-cv-01905-MO        Document 80       Filed 10/04/19    Page 2 of 5




INDUSTRIAL ELECTRIC MFG., INC., a
suspended California entity; and RESOURCE
ENGINEERED PRODUCTS, LLC, an
Oregon limited liability company; and THE
NEW IEM, LLC, a California limited liability
company,
                          Third-Party Defendants.

RESOURCE ENGINEERED PRODUCTS,
LLC, an Oregon limited liability company,

                       Fourth-Party Defendants,

       v.

FILNOR INC., an Ohio corporation,

                       Fourth-Party Defendant.
TO:    The Clerk of the Court and to all counsel of record:

       Please take notice that the appearance of Fourth-Party Defendant Filnor Inc., is entered in

this action through the undersigned attorneys, without waiving objections as to personal

jurisdiction, process or service of process. Please serve all future pleadings or papers, except

process, upon the undersigned attorneys at their address stated below.



       Dated this 4th day of October, 2019.


                                         CHOCK BARHOUM LLP



                                         John R. Barhoum, OSB No. 045150
                                         Email: john.barhoum@chockbarhoum.com
                                         Jeffrey W. Hansen, OSB No. 923290
                                         Email: jeff.hansen@chockbarhoum.com
                                         121 SW Morrison Street, Suite 415
                                         Portland, Oregon 97204
                                         503-223-3000/ fax 503-954-3321
                                             Attorneys for Fourth-Party Defendant Filnor Inc.

 Page 2       NOTICE OF APPEARANCE
         Case 3:18-cv-01905-MO          Document 80   Filed 10/04/19   Page 3 of 5




John R. Barhoum, OSB No. 045150
Email: john.barhoum@chockbarhoum.com
Jeffrey W. Hansen, OSB No. 923290
Email: jeff.hansen@chockbarhoum.com
Chock Barhoum LLP
121 SW Morrison St., Suite 415
Portland, OR 97204
Telephone: 503.223.3000

      Attorneys for Defendant Filnor Inc




                          UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                  PORTLAND DIVISION

UNITED STATES OF AMERICA                                       Case No 3:18-cv-01905-MO
for the use and benefit of CONSOLIDATED
ELECTRICAL DISTRIBUTORS, INC., a                  CERTIFICATE OF SERVICE
Delaware corporation, dba CED POWER,

                           Plaintiff,

      v.

NOVA GROUP, INC., a California
corporation; FEDERAL INSURANCE
COMPANY, an Indiana corporation; and
LIBERTY MUTUAL INSURANCE
COMPANY, a Massachusetts corporation,

                           Defendants,

UNITED STATES OF AMERICA
for the use and benefit of CONSOLIDATED
ELECTRICAL DISTRIBUTORS, INC., a
Delaware corporation, dba CED POWER,

                         Third-Party Plaintiff,
      v.


Page 1      CERTIFICATE OF SERVICE
         Case 3:18-cv-01905-MO        Document 80     Filed 10/04/19   Page 4 of 5




INDUSTRIAL ELECTRIC MFG., INC., a
suspended California entity; and RESOURCE
ENGINEERED PRODUCTS, LLC, an
Oregon limited liability company; and THE
NEW IEM, LLC, a California limited liability
company,
                          Third-Party Defendants.

RESOURCE ENGINEERED PRODUCTS,
LLC, an Oregon limited liability company,
Fourth-Party Defendants.

       v.

FILNOR INC., an Ohio corporation,
                      Fourth-Party Defendant.

       I hereby certify that a true copy of the foregoing NOTICE OF APPEARANCE was

served on:
        Douglas Robert Hookland                          By hand delivery
        Bob L. O’Halloran, Jr.                           By first-class mail*
        Scott Hookland LLP                               By electronic service through
        P.O. Box 23414                                    ECF system as identified on the
        Tigard, OR 97281                                  Notice of Electronic Filing (NEF)
           Attorneys for Plaintiff                       By facsimile transmission
                                                          Fax #: (503) 620-4315
                                                         By e-mail:
                                                          drh@scott-hookland.com
                                                          bob@scott-hookland.com

        John D. Gragg                                    By hand delivery
        Andrew MacKendrick                               By first-class mail*
        Seifer Yeats Zwierzynski & Gragg, LLP            By electronic service through
        121 S.W. Morrison Street, Suite 1025              ECF system as identified on the
        Portland, OR 97204                                Notice of Electronic Filing (NEF)
             Attorneys for Nova Group, Inc, Federal      By facsimile transmission
            Insurance Company, and Liberty                Fax #: (503) 223-9564
            Mutual Insurance Company                     By e-mail:
                                                          gragg@seifer-yeats.com
                                                          amm@seifer-yeats.com
        Robert D. Scholz                                 By hand delivery
        Christopher Brady Marks                          By first-class mail*
        MacMillan Scholz & Marks, P.C.                   By electronic service through
        900 SW Fifth Avenue, Suite 1800                   ECF system as identified on the
        Portland, OR 97204                                Notice of Electronic Filing (NEF)
              Attorneys for Resource Engineered          By facsimile transmission
             Products, LLC                                Fax #: (503) 224-0348
 Page 2      CERTIFICATE OF SERVICE
         Case 3:18-cv-01905-MO      Document 80         Filed 10/04/19    Page 5 of 5




                                                           By e-mail:
                                                            rscholz@msmlegal.com
                                                            cmarks@msmlegal.com
         Joe R. Traylor                                    By hand delivery
         Holly E. Pettit                                   By first-class mail*
         Hart Wagner, LLP                                  By electronic service through
         1000 SW Broadway, Suite 2000                       ECF system as identified on the
         Portland, OR 97205                                 Notice of Electronic Filing (NEF)
            Attorneys for New IEM, LLC                     By facsimile transmission
                                                            Fax #: (503) 222-2301
                                                           By e-mail:
                                                            jrt@hartwagner.com
                                                            hep@hartwagner.com


     *With first-class postage prepaid and deposited in Portland, Oregon.

     Dated this 4th day of October, 2019.

                                         CHOCK BARHOUM LLP



                                         John R. Barhoum, OSB No. 045150
                                         Email: john.barhoum@chockbarhoum.com
                                         Jeffrey W. Hansen, OSB No. 923290
                                         Email: jeff.hansen@chockbarhoum.com
                                             Attorneys for Fourth-Party Defendant Filnor Inc




Page 3       CERTIFICATE OF SERVICE
